Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-10 are pending. Claims 2, 4 and 10 have been withdrawn due to non-elected claims. Claims 1, 3 and 5-9 have been examined.

Information Disclosure Statements
The Information Disclosure Statement filed on 06/02/2022 has been considered by the Examiner.

Withdrawn Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b) to claims 1, 3 and 5-9 have been withdrawn in view of the amendments to those claims.

Claim Interpretation
The term “a filter or a glass filter having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable” is interpreted according to Specification Paragraph 14 as “a material that is a woven fabric having a basis weight of 10 to 400 g/m2 and a thickness of 0.1 to 2.0 mm, is highly absorbable, is highly water-retainable, and is capable of continuously releasing a neutralizing agent for a long period of time (1 hour or longer) which is used as a porous material in a region impregnated with a neutralizing reagent”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In the instant case, claim 1 recites “measuring a sugar chain antigen of microorganisms belonging to genus Streptococcus”. Claim 9 recites “wherein the sugar chain antigen is the sugar chain antigen of protozoa, fungi, bacteria, mycoplasma, rickettsia, chlamydia, or virus”. Therefore claim 9 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. (US20080194013A1) in view of Nizet et al. (US20140294930A1) and Merck Millipore (Rapid Lateral Flow Test Strips Considerations for Product Development; 2013).
Regarding claim 1, Shida teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen (Par. 81: carbohydrate antigen is to be detected, the carbohydrate antigen is extracted with the use of an acidic solution), the immunochromatographic test piece comprising:
a sample pad to which a specimen mixed with an acid solution is added (Par. 81: In order to separate the carbohydrate antigen from the bacterial cells, bacteria are suspended in an acidic solution, and the resultant is supplied to the specimen-supply site 2);
a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen (Par. 81: the carbohydrate antigen develops to the labeled reagent site 3 under neutral conditions, and it can specifically and stably bind to a labeled reagent); and
a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen (Fig. 7: capture reagent site 4; Par. 8: a capture reagent site to which a capture reagent capable of specifically binding to and capturing a complex of the analyte and the labeled reagent has been immobilized; Par. 83: an analyte binds to a labeled reagent and a capture reagent to form a analyte-ligand complex; typically, a ligand that binds to an analyte is an antibody that specifically binds to an antigen when the analyte is an antigen); and
a region impregnated with a neutralizing reagent upstream of the label region (Par. 81: a functional site 1, i.e., a member impregnated with a basic reagent that neutralizes a pH level under acidic conditions is provided between the specimen-supply site 2 and the labeled reagent site 3); and 
further having a region impregnated with nitrite when the specimen mixed with the acid solution is used, upstream of the region impregnated with the neutralizing reagent (Par. 82, Fig. 6: a functional site 1", i.e., a member impregnated with sodium nitrite, is provided between the specimen-supply site 2 and the functional site 1; After the bacteria are suspended in a solution of acetic acid or the like, the resulting suspension is supplied to the specimen-supply site 2; The specimen develops from the specimen supply site 2 to the functional site 1");
wherein a material for the region impregnated with the neutralizing reagent is a filter or a glass filter (Par. 65: Examples of a member constituting a functional site to be provided on the solid-phase support in advance include, but are not limited to, nitrocellulose, cellulose acetate, …glass fiber, … cellulose, and artificial polymers composed of mixtures of the above fibers; Par. 66: The other function of the functional site is to stably hold the reagent, when the functional site is impregnated with the reagent. The functional site also has a function of regulating the speed of development of a solution on the functional site and the solid-phase support and a function of regulating the duration of the action mechanism and the concentration gradient of a reagent contained in the functional site, depending on the amount of the solution absorbed. Par. 68:  The functional site also has a function of reducing nonspecific reaction). 
Shida fails to specifically teach that a sugar chain antigen of microorganisms belongs to genus Streptococcus. Shida fails to specifically teach that the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable.
Nizet teaches the invention provides compositions such as diagnostic tests, assays, immunoassays and test strips, and methods, for detecting or diagnosing the presence of a Streptococcal infection (Abstract). Nizet teaches that Streptococcus contains sugar side chains (Par. 181). Therefore, Nizet teaches using test strips to detect Streptococcus which contains sugar side chain.
Merck Millipore teaches throughout the brochure Considerations for Product Development of Rapid Lateral Flow Test Strips. In detail, Merck Millipore teaches various pad materials for the test strips such as cellulose material and glass fiber filters (Page 15). Merck Millipore teaches glass fibers have good hold-up volumes and low nonspecific binding; and cellulose filters have large bed volumes and very low nonspecific binding (> 25 µl/cm2 or >50 µl/cm2) (Page 17, left column, 1st para. and Page 19, table 4). Therefore, pad material made of cellulose has the properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable. 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed”. See MPEP 2114 and 2115.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sugar light chain antigen of Shida, to include a sugar chain antigen of microorganisms belongs to genus Streptococcus, as taught by Nizet, for the purpose of expanding the application range of the test device, since Shida teaches using the test device to test bacteria and Nizet teaches using test strip to test Streptococcus which is a bacteria.
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the cellulose filter/glass fiber’s properties of being highly absorbable, being highly water-retainable, and being low releasable as taught by Merck Millipore, into the test piece of Shida in view of Nizet, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because Shida teaches the other function of the functional site is to stably hold the reagent, when the functional site is impregnated with the reagent. The functional site also has a function of regulating the speed of development of a solution on the functional site and the solid-phase support and a function of regulating the duration of the action mechanism and the concentration gradient of a reagent contained in the functional site, depending on the amount of the solution absorbed (Par. 66) and the functional site also has a function of reducing nonspecific reaction (Par. 68). 
One of skill in the art would have a reasonable expectation of success in combining Shida with Nizet because both are directed to test strips to detect bacteria. One of skill in the art would also have a reasonable expectation of success in combining Shida in view of Nizet with Merck Millipore because both are directed to a device using cellulose as a material for absorbent pad. Additionally, Shida teaches the use of glass fiber material (Par. 65: Examples of a member constituting a functional site to be provided on the solid-phase support in advance include, but are not limited to, nitrocellulose, cellulose acetate, …glass fiber, … cellulose, and artificial polymers composed of mixtures of the above fibers) which is the same as the claimed glass filter, thus they would be expected to have the same inherent properties, mainly being absorbable, water-retainable and having low releasable.

Regarding claim 3, Shida in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein the woven fabric absorbs water in an amount of 10 to 100 µl/cm2 per cm/m2 (Merck Millipore, Page 17, left column, 1st paragraph: Cellulose filters have large bed volumes (>25 µl/cm2)), has a water absorption speed of 1.0 to 5.0 µl/sec (Merck Millipore, Page 6, Table 2: exemplary capillary flow times, using Table 2, the flow rate can be calculated from the table, for example, for HF180, for a 4cm × 1cm × 0.1cm membrane, the absorption speed will be 4*1*0.1*1000/180=2.2 µl/sec), retains water in an amount of 10 to 100 µl/cm2 after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for 5 minutes (Merck Millipore, Page 6, Table 2 and Page 17, left column, 1st paragraph: cellulose filters have large bed volumes (>25 µl/cm2), according to Table 2, if a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for over 180 seconds (for example HF180), there will be >25 µl/cm2 water retained), and has a liquid spread area of 20 mm2 or smaller after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with a membrane and left standing for 5 minutes (Merck Millipore, Page 12, Fig. 9:  calculation of band width as a function of dispense rate; therefore, a liquid spread area can be calculated from Fig.9; for example, with liquid band of 1 mm on a 20 mm pad, the liquid spread area would be 20 mm2). It would have been obvious to select filter paper having specific liquid flow properties as taught by Merck for use in the device of Shida because Merck teaches that such paper provides the advantage of desired physical and chemical attributes of the membrane which affect its capillary flow properties and the desired capillary flow properties in turn improve reagent deposition, assay sensitivity, assay specificity, and test line consistency (Merck and Millipore, Page 4, left column, 1st paragraph).              
Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I). 
Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim regarding the water absorption amount, water absorption speed and liquid spread area are for any particular purpose or solve any stated problem, and the prior art teaches that water absorption feature to be optimized may be varied because different absorbent membranes having different size and properties. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in art of the absorbent membrane.

Regarding claim 5, Shida in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein owing to the high water-absorbable property and the high water- retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case (as described in detail above in instant claim 1). 
It is noted that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore, as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case”.

Regarding claim 6, Shida in view of Nizet and Merck Millipore teaches the region impregnated with the nitrite is present in a most upstream sample pad on the immunochromatographic test piece (Shida, Fig. 1); 
Regarding claim 9, Shida in view of Nizet and Merck Millipore teaches the sugar chain antigen is the sugar chain antigen of bacteria or virus (Shida, Par. 30: the specimen contains bacteria or viruses).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over
Shida (US20080194013A1) in view of Nizet (US20140294930A1) and Merck Millipore (Rapid Lateral Flow Test Strips Considerations for Product Development; 2013), as applied to claim 1 above, in further view of Zak et al. (US20080206849A1, Pub date: 8/28/2008, hereinafter “Zak”).
Regarding claim 7, Shida in view of Nizet and Merck Millipore teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above. Shida in view of Nizet and Merck Millipore teaches the bacteria are suspended in a solution of acetic acid or the like for extracting the carbohydrate antigens (Shida, Par. 82).
Shida in view of Nizet and Merck Millipore fails to teach the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid.
Zak teaches throughout the publication a lateral flow assay device for identifying
carbohydrate antigens in a biological sample. Zak also teaches the immobilized acid
may be any suitable acid which is capable of reacting with an acid generating reagent to
produce nitrous acid (Par. 20); the acid however, preferably comprises a non-volatile
organic, acid such as any of citric acid, malonic acid (Par. 21).
Therefore, it would have been prima facie obvious to one having ordinary skill in
the art before the effective filling date of the claimed invention to have modified the
teachings of Shida in view of Nizet and Merck Millipore, wherein acetic acid or the like is used for extracting carbohydrate antigens, to include using the immobilized citric acid or malonic acid for extracting the carbohydrate antigens as taught by Zak, because it would have been obvious to make the combination because Shida in view of Nizet and Merck Millipore is generic with respect to the solid acid reagent and one skilled in the art would have been motivated to use the appropriate solid acid reagent for extracting the carbohydrate antigens.
One of skill in the art would have a reasonable expectation of success in
combining Shida in view of Nizet and Merck Millipore with Zak because both are directed to a method to use solid acid reagent for extracting the carbohydrate antigens.

Regarding claim 8, Shida in view of Nizet and Merck Millipore teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen according to claim 1 as outlined above.
Shida in view of Nizet and Merck Millipore teaches a functional site 1, i.e., a member impregnated with a basic reagent that neutralizes a pH level under acidic conditions is provided between the specimen-Supply site 2 and the labeled reagent site 3 (Shida, Par. 81).
Shida in view of Nizet and Merck Millipore fails to teach the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide.
Zak teaches throughout the publication a lateral flow assay device for identifying
carbohydrate antigens in a biological sample. Zak also teaches a neutralizing agent is
preferred as it allows the pH of the reaction mixture to be optimized which in turn allows
for optimization of the assay sensitivity. A typical pH range may be between pH 6-9. The
neutralizing agent where present is preferably buffered. Many such neutralizing buffers
are known in the art, although a preferred one is tris (hydroxymethyl)aminomethane
(TRIS) (Par. 28).
Therefore, it would have been prima facie obvious to one having ordinary skill in
the art before the effective filling date of the claimed invention to have modified the
teachings of Shida in view of Nizet and Merck Millipore, wherein a neutralizing reagent is used to neutralizes a pH level under acidic conditions for extracting carbohydrate antigens, to include using tris (hydroxymethyl)aminomethane to allow the pH of the reaction mixture to be optimized for extracting the carbohydrate antigens as taught by Zak, because Zak teaches that TRIS is known in the art as a neutralizing reagent and it would have been obvious to make the combination because Shida in view of Nizet and Merck Millipore is generic with respect to the neutralizing reagent and one skilled in the art would have been motivated to use the appropriate neutralizing reagent to neutralizes a pH level under acidic conditions for extracting the carbohydrate antigens.
One of skill in the art would have a reasonable expectation of success in
combining Shida in view of Nizet and Merck Millipore with Zak because both are directed to a method to use neutralizing reagent for extracting the carbohydrate antigens.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-9 of copending Application No. 16/492,427 in view of in view of Nizet et al. (US20140294930A1) and Merck Millipore (Rapid Lateral Flow Test Strips Considerations for Product Development; 2013).
Regarding claim 1, 16/492427 teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen, the immunochromatographic test piece comprising: a sample pad to which a specimen mixed with nitrite or an acid solution is added; a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen; and a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen, and the immunochromatographic test piece having a region impregnated with a neutralizing reagent upstream of the label region, and further having a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used, or a region impregnated with nitrite when the specimen mixed with the acid solution is used, upstream of the region impregnated with the neutralizing reagent (see claim 1 of 16/492,427).
16/492,427 differs from the instant claims in that it does not a teach that a sugar chain antigen of microorganisms belongs to genus Streptococcus and the test piece wherein a material for the region impregnated with the neutralizing reagent is a filter or a glass filter having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, and owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed.
Nizet teaches the invention provides compositions such as diagnostic tests, assays, immunoassays and test strips, and methods, for detecting or diagnosing the presence of a Streptococcal infection (Abstract). Nizet teaches that Streptococcus contains sugar side chains (Par. 181). Therefore, Nizet teaches using test strips to detect Streptococcus which contains sugar side chain.
Merck Millipore teaches throughout the brochure Considerations for Product Development of Rapid Lateral Flow Test Strips. In detail, Merck Millipore teaches various pad materials for the test strips such as cellulose material and glass fiber filters (Page 15). Merck Millipore teaches glass fibers have good hold-up volumes and low nonspecific binding; and cellulose filters have large bed volumes and very low nonspecific binding (> 25 µl/cm2 or >50 µl/cm2) (Page 17, left column, 1st para. and Page 19, table 4). Therefore, pad material made of cellulose has the properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable. 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed”. See MPEP 2114 and 2115.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sugar light chain antigen of Shida, to include a sugar chain antigen of microorganisms belongs to genus Streptococcus, as taught by Nizet, for the purpose of expanding the application range of the test device, since Shida teaches using the test device to test bacteria and Nizet teaches using test strip to test Streptococcus which is a bacteria.
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the cellulose filter/glass fiber’s properties of being highly absorbable, being highly water-retainable, and being low releasable as taught by Merck Millipore, into the test piece of 16/492,427 in view of Nizet, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because 16/492,427 teaches a speed or a direction of development of the specimen on the immunochromatographic test piece is controlled, so that a treatment with the acid reagent, the nitrite, and the neutralizing reagent is controlled (claim 9 of 16/492,427)
One of skill in the art would have a reasonable expectation of success in combining Shida with Nizet because both are directed to test strips to detect bacteria. One of skill in the art would have a reasonable expectation of success in combining 16/492,427 in view of Nizet with Merck Millipore because both are directed to a device using cellulose as a material for absorbent pad.

Regarding claim 3, 16/492,427 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein the woven fabric absorbs water in an amount of 10 to 100 µl/cm2 per cm/m2 (Merck Millipore, Page 17, left column, 1st paragraph: Cellulose filters have large bed volumes (>25 µl/cm2)), has a water absorption speed of 1.0 to 5.0 µl/sec (Merck Millipore, Page 6, Table 2: exemplary capillary flow times, using Table 2, the flow rate can be calculated from the table, for example, for HF180, for a 4cm × 1cm × 0.1cm membrane, the absorption speed will be 4*1*0.1*1000/180=2.2 µl/sec), retains water in an amount of 10 to 100 µl/cm2 after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for 5 minutes (Merck Millipore, Page 6, Table 2 and Page 17, left column, 1st paragraph: cellulose filters have large bed volumes (>25 µl/cm2), according to Table 2, if a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for over 180 seconds (for example HF180), there will be >25 µl/cm2 water retained), and has a liquid spread area of 20 mm2 or smaller after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with a membrane and left standing for 5 minutes (Merck Millipore, Page 12, Fig. 9:  calculation of band width as a function of dispense rate; therefore, a liquid spread area can be calculated from Fig.9; for example, with liquid band of 1 mm on a 20 mm pad, the liquid spread area would be 20 mm2). It would have been obvious to use the method of estimate the liquid flow properties as taught by Merck Millipore in the test piece of 16/492,427 because these method is known in the art as indicated by Merck Millipore. 
Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I). 
Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim regarding the water absorption amount, water absorption speed and liquid spread area are for any particular purpose or solve any stated problem, and the prior art teaches that water absorption feature to be optimized may be varied because different absorbent membranes having different size and properties. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in art of the absorbent membrane.

Regarding claim 5, 16/492,427 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein owing to the high water-absorbable property and the high water- retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case (as described in detail above in instant claim 1). 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore, as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case”.
Regarding claim 6, 16/492,427 teaches the region impregnated with the nitrite is present in a most upstream sample pad on the immunochromatographic test piece (claim 5 of 16/492,427); 
Regarding claim 7, 16/492,427 teaches the immunochromatographic test piece wherein the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid (claim 6 of 16/492,427).  
Regarding claim 8, 16/492,427 teaches the immunochromatographic test piece wherein the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (claim 7 of 16/492,427).
Regarding claim 9, 16/492,427 teaches the immunochromatographic test piece wherein the sugar chain antigen is the sugar chain antigen of bacteria or virus (claim 8 of 16/492,427).

Claims 1, 3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 12-14 of copending Application No. 16/492,431 in view of Nizet et al. (US20140294930A1) and Merck Millipore (Rapid Lateral Flow Test Strips Considerations for Product Development; 2013).
Regarding claim 1, 16/492431 teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen, the immunochromatographic test piece comprising: a sample pad to which a specimen mixed with nitrite or an acid solution is added; a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen; and a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen, and the immunochromatographic test piece having a region impregnated with a neutralizing reagent upstream of the label region, and further having a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used, or a region impregnated with nitrite when the specimen mixed with the acid solution is used, upstream of the region impregnated with the neutralizing reagent (see claim 1 of 16/492,431).
16/492,431 differs from the instant claims in that it does not a teach that a sugar chain antigen of microorganisms belongs to genus Streptococcus and the test piece wherein a material for the region impregnated with the neutralizing reagent is a filter or a glass filter having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, and owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed.
Nizet teaches the invention provides compositions such as diagnostic tests, assays, immunoassays and test strips, and methods, for detecting or diagnosing the presence of a Streptococcal infection (Abstract). Nizet teaches that Streptococcus contains sugar side chains (Par. 181). Therefore, Nizet teaches using test strips to detect Streptococcus which contains sugar side chain.
Merck Millipore teaches throughout the brochure Considerations for Product Development of Rapid Lateral Flow Test Strips. In detail, Merck Millipore teaches various pad materials for the test strips such as cellulose material and glass fiber filters (Page 15). Merck Millipore teaches glass fibers have good hold-up volumes and low nonspecific binding; and cellulose filters have large bed volumes and very low nonspecific binding (> 25 µl/cm2 or >50 µl/cm2) (Page 17, left column, 1st para. and Page 19, table 4). Therefore, pad material made of cellulose has the properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable. 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed”. See MPEP 2114 and 2115.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sugar light chain antigen of Shida, to include a sugar chain antigen of microorganisms belongs to genus Streptococcus, as taught by Nizet, for the purpose of expanding the application range of the test device, since Shida teaches using the test device to test bacteria and Nizet teaches using test strip to test Streptococcus which is a bacteria.
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the cellulose filter/glass fiber’s properties of being highly absorbable, being highly water-retainable, and being low releasable as taught by Merck Millipore, into the test piece of 16/492,431, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because 16/492,431 teaches the immunochromatographic test piece is made of a material having a high degree of hydrophilicity, and the extraction of the sugar chain antigen with the nitrite and the solid acid reagent is promoted by slowing a development time of the specimen sample solution (claim 5 of 16/492,431).
One of skill in the art would have a reasonable expectation of success in combining Shida with Nizet because both are directed to test strips to detect bacteria. One of skill in the art would have a reasonable expectation of success in combining 16/492,431 in view of Nizet with Merck Millipore because both are directed to a device using cellulose as a material for absorbent pad.

Regarding claim 3, 16/492,431 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein the woven fabric absorbs water in an amount of 10 to 100 µl/cm2 per cm/m2 (Merck Millipore, Page 17, left column, 1st paragraph: Cellulose filters have large bed volumes (>25 µl/cm2)), has a water absorption speed of 1.0 to 5.0 µl/sec (Merck Millipore, Page 6, Table 2: exemplary capillary flow times, using Table 2, the flow rate can be calculated from the table, for example, for HF180, for a 4cm × 1cm × 0.1cm membrane, the absorption speed will be 4*1*0.1*1000/180=2.2 µl/sec), retains water in an amount of 10 to 100 µl/cm2 after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for 5 minutes (Merck Millipore, Page 6, Table 2 and Page 17, left column, 1st paragraph: cellulose filters have large bed volumes (>25 µl/cm2), according to Table 2, if a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for over 180 seconds (for example HF180), there will be >25 µl/cm2 water retained), and has a liquid spread area of 20 mm2 or smaller after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with a membrane and left standing for 5 minutes (Merck Millipore, Page 12, Fig. 9:  calculation of band width as a function of dispense rate; therefore, a liquid spread area can be calculated from Fig.9; for example, with liquid band of 1 mm on a 20 mm pad, the liquid spread area would be 20 mm2). It would have been obvious to use the method of estimate the liquid flow properties as taught by Merck Millipore in the test piece of 16/492,431 because these method is known in the art as indicated by Merck Millipore. 
Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}. See MPEP § 2144.05 (I). 
Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim regarding the water absorption amount, water absorption speed and liquid spread area are for any particular purpose or solve any stated problem, and the prior art teaches that water absorption feature to be optimized may be varied because different absorbent membranes having different size and properties. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in art of the absorbent membrane.

Regarding claim 5, 16/492,431 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein owing to the high water-absorbable property and the high water- retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case (as described in detail above in instant claim 1). 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore, as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case”.

Regarding claim 6, 16/492,431 teaches the region impregnated with the nitrite is present in a most upstream sample pad on the immunochromatographic test piece (claim 1 of 16/492,431: retaining an added specimen sample solution and supplying the specimen sample solution in a short time to the region impregnated with the solid acid reagent or the nitrite, and (ii) has no space between the addition port and the sample pad so as to prevent the sample from escaping from the addition port); 
Regarding claim 7, 16/492,431 teaches the immunochromatographic test piece wherein the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid (claim 12 of 16/492,431).  
Regarding claim 8, 16/492,431 teaches the immunochromatographic test piece wherein the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (claim 13 of 16/492,431).
Regarding claim 9, 16/492,431 teaches the immunochromatographic test piece wherein the sugar chain antigen is the sugar chain antigen of bacteria or virus (claim 14 of 16/492,431).

Claims 1, 3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-9 of copending Application No. 17/426,557 in view of Nizet et al. (US20140294930A1) and Merck Millipore (Rapid Lateral Flow Test Strips Considerations for Product Development; 2013).
Regarding claim 1, 17/426,577 teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen, the immunochromatographic test piece comprising: a sample pad to which a specimen mixed with nitrite or an acid solution is added; a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen; and a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen, and the immunochromatographic test piece having a region impregnated with a neutralizing reagent upstream of the label region, and further having, upstream of the region impregnated with the neutralizing reagent, a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used, or a region impregnated with nitrite when the specimen mixed with the acid solution is used (see claim 1 of 17/426,577).
17/426,577 differs from the instant claims in that it does not a teach a sugar chain antigen of microorganisms belongs to genus Streptococcus and the test piece wherein a material for the region impregnated with the neutralizing reagent is a filter or a glass filter having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, and 
owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed.
Nizet teaches the invention provides compositions such as diagnostic tests, assays, immunoassays and test strips, and methods, for detecting or diagnosing the presence of a Streptococcal infection (Abstract). Nizet teaches that Streptococcus contains sugar side chains (Par. 181). Therefore, Nizet teaches using test strips to detect Streptococcus which contains sugar side chain.
Merck Millipore teaches throughout the brochure Considerations for Product Development of Rapid Lateral Flow Test Strips. In detail, Merck Millipore teaches various pad materials for the test strips such as cellulose material and glass fiber filters (Page 15). Merck Millipore teaches glass fibers have good hold-up volumes and low nonspecific binding; and cellulose filters have large bed volumes and very low nonspecific binding (> 25 µl/cm2 or >50 µl/cm2) (Page 17, left column, 1st para. and Page 19, table 4). Therefore, pad material made of cellulose has the properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable. 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed”. See MPEP 2114 and 2115.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sugar light chain antigen of Shida, to include a sugar chain antigen of microorganisms belongs to genus Streptococcus, as taught by Nizet, for the purpose of expanding the application range of the test device, since Shida teaches using the test device to test bacteria and Nizet teaches using test strip to test Streptococcus which is a bacteria.
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the cellulose filter/glass fiber’s properties of being highly absorbable, being highly water-retainable, and being low releasable as taught by Merck Millipore, into the test piece of 17/426,577 in view of Nizet, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because 17/426,577 teaches a hydrophilic material is used for the region impregnated with the nitrite or the solid acid reagent (claim 1 of 17/426,577) and the immunochromatography method controls a speed or a direction of development of the specimen on the immunochromatographic test strip and controls treatments of the acid, the nitrite and the neutralizing reagent to detect sugar chain antigens in specimens. (claim 9 of 17/426,577).
One of skill in the art would have a reasonable expectation of success in combining Shida with Nizet because both are directed to test strips to detect bacteria. One of skill in the art would have a reasonable expectation of success in combining 17/426,577 in view of Nizet with Merck Millipore because both are directed to a device using cellulose as a material for absorbent pad.

Regarding claim 3, 17/426,577 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein the woven fabric absorbs water in an amount of 10 to 100 µl/cm2 per cm/m2 (Merck Millipore, Page 17, left column, 1st paragraph: Cellulose filters have large bed volumes (>25 µl/cm2)), has a water absorption speed of 1.0 to 5.0 µl/sec (Merck Millipore, Page 6, Table 2: exemplary capillary flow times, using Table 2, the flow rate can be calculated from the table, for example, for HF180, for a 4cm × 1cm × 0.1cm membrane, the absorption speed will be 4*1*0.1*1000/180=2.2 µl/sec), retains water in an amount of 10 to 100 µl/cm2 after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for 5 minutes (Merck Millipore, Page 6, Table 2 and Page 17, left column, 1st paragraph: cellulose filters have large bed volumes (>25 µl/cm2), according to Table 2, if a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for over 180 seconds (for example HF180), there will be >25 µl/cm2 water retained), and has a liquid spread area of 20 mm2 or smaller after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with a membrane and left standing for 5 minutes (Merck Millipore, Page 12, Fig. 9:  calculation of band width as a function of dispense rate; therefore, a liquid spread area can be calculated from Fig.9; for example, with liquid band of 1 mm on a 20 mm pad, the liquid spread area would be 20 mm2). It would have been obvious to use the method of estimate the liquid flow properties as taught by Merck Millipore in the test piece of 17/426,557 because these method is known in the art as indicated by Merck Millipore. 
Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}. See MPEP § 2144.05 (I). 
Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim regarding the water absorption amount, water absorption speed and liquid spread area are for any particular purpose or solve any stated problem, and the prior art teaches that water absorption feature to be optimized may be varied because different absorbent membranes having different size and properties. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in art of the absorbent membrane.

Regarding claim 5, 17/426,577 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein owing to the high water-absorbable property and the high water- retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case (as described in detail above in instant claim 1). 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore, as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case”.
Regarding claim 6, 17/426,577 teaches the region impregnated with the nitrite is present in a most upstream sample pad on the immunochromatographic test piece (claim 1 of 17/426,577: the immunochromatographic test strip has a region impregnated with a neutralizing reagent upstream of the label region, and further has, upstream of the region impregnated with the neutralizing reagent, a region impregnated with the nitrite when the specimen mixed with the acid solution is used); 
Regarding claim 7, 17/426,577 teaches the immunochromatographic test piece wherein the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid (claim 5 of 17/426,577).  
Regarding claim 8, 17/426,577 teaches the immunochromatographic test piece wherein the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (claim 6 of 17/426,577).
Regarding claim 9, 17/426,577 teaches the immunochromatographic test piece wherein the sugar chain antigen is the sugar chain antigen of bacteria or virus (claim 7 of 17/426,577).

Claims 1, 3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-11 of copending Application No. 17/426,561 in view of Nizet et al. (US20140294930A1) and Merck Millipore (Rapid Lateral Flow Test Strips Considerations for Product Development; 2013).
Regarding claim 1, 17/426,561 teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen, the immunochromatographic test piece comprising: a sample pad to which a specimen mixed with nitrite or an acid solution is added; a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen; and a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen, and wherein the immunochromatographic test piece has a region impregnated with a neutralizing reagent upstream of the label region, and further has, upstream of the region impregnated with the neutralizing reagent, a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used, or a region impregnated with nitrite when the specimen mixed with the acid solution is used (see claim 1 of 17/426,561).
17/426,561 differs from the instant claims in that it does not teach a sugar chain antigen of microorganisms belongs to genus Streptococcus and the test piece wherein a material for the region impregnated with the neutralizing reagent is a filter or a glass filter having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, and 
owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed.
Nizet teaches the invention provides compositions such as diagnostic tests, assays, immunoassays and test strips, and methods, for detecting or diagnosing the presence of a Streptococcal infection (Abstract). Nizet teaches that Streptococcus contains sugar side chains (Par. 181). Therefore, Nizet teaches using test strips to detect Streptococcus which contains sugar side chain.
Merck Millipore teaches throughout the brochure Considerations for Product Development of Rapid Lateral Flow Test Strips. In detail, Merck Millipore teaches various pad materials for the test strips such as cellulose material and glass fiber filters (Page 15). Merck Millipore teaches glass fibers have good hold-up volumes and low nonspecific binding; and cellulose filters have large bed volumes and very low nonspecific binding (> 25 µl/cm2 or >50 µl/cm2) (Page 17, left column, 1st para. and Page 19, table 4). Therefore, pad material made of cellulose has the properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable. 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed”. See MPEP 2114 and 2115.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sugar light chain antigen of Shida, to include a sugar chain antigen of microorganisms belongs to genus Streptococcus, as taught by Nizet, for the purpose of expanding the application range of the test device, since Shida teaches using the test device to test bacteria and Nizet teaches using test strip to test Streptococcus which is a bacteria.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the cellulose filter/glass fiber’s properties of being highly absorbable, being highly water-retainable, and being low releasable as taught by Merck Millipore, into the test piece of 17/426,561 in view of Nizet, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because 17/426,561 teaches the immunochromatography method controls a speed or a direction of development of the specimen on the immunochromatographic test strip and controls treatments of the acid, the nitrite and the neutralizing reagent to detect sugar chain antigens in specimens. (claim 11 of 17/426,561).
One of skill in the art would have a reasonable expectation of success in combining Shida with Nizet because both are directed to test strips to detect bacteria. One of skill in the art would have a reasonable expectation of success in combining 17/426,561 in view of Nizet with Merck Millipore because both are directed to a device using cellulose as a material for absorbent pad.

Regarding claim 3, 17/426,561 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein the woven fabric absorbs water in an amount of 10 to 100 µl/cm2 per cm/m2 (Merck Millipore, Page 17, left column, 1st paragraph: Cellulose filters have large bed volumes (>25 µl/cm2)), has a water absorption speed of 1.0 to 5.0 µl/sec (Merck Millipore, Page 6, Table 2: exemplary capillary flow times, using Table 2, the flow rate can be calculated from the table, for example, for HF180, for a 4cm × 1cm × 0.1cm membrane, the absorption speed will be 4*1*0.1*1000/180=2.2 µl/sec), retains water in an amount of 10 to 100 µl/cm2 after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for 5 minutes (Merck Millipore, Page 6, Table 2 and Page 17, left column, 1st paragraph: cellulose filters have large bed volumes (>25 µl/cm2), according to Table 2, if a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for over 180 seconds (for example HF180), there will be >25 µl/cm2 water retained), and has a liquid spread area of 20 mm2 or smaller after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with a membrane and left standing for 5 minutes (Merck Millipore, Page 12, Fig. 9:  calculation of band width as a function of dispense rate; therefore, a liquid spread area can be calculated from Fig.9; for example, with liquid band of 1 mm on a 20 mm pad, the liquid spread area would be 20 mm2). It would have been obvious to use the method of estimate the liquid flow properties as taught by Merck Millipore in the test piece of 17/426,561 because these method is known in the art as indicated by Merck Millipore. 
Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I). 
Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim regarding the water absorption amount, water absorption speed and liquid spread area are for any particular purpose or solve any stated problem, and the prior art teaches that water absorption feature to be optimized may be varied because different absorbent membranes having different size and properties. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in art of the absorbent membrane.
Regarding claim 5, 17/426,561 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein owing to the high water-absorbable property and the high water- retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case (as described in detail above in instant claim 1). 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore, as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case”.
Regarding claim 6, 17/426,561 teaches the region impregnated with the nitrite is present in a most upstream sample pad on the immunochromatographic test piece (claim 1 of 17/426,561: the immunochromatographic test strip has a region impregnated with a neutralizing reagent upstream of the label region, and further has, upstream of the region impregnated with the neutralizing reagent, a region impregnated with the nitrite when the specimen mixed with the acid solution is used); 
Regarding claim 7, 17/426,561 teaches the immunochromatographic test piece wherein the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid (claim 7 of 17/426,561).  
Regarding claim 8, 17/426,561 teaches the immunochromatographic test piece wherein the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (claim 8 of 17/426,561).
Regarding claim 9, 17/426,561 teaches the immunochromatographic test piece wherein the sugar chain antigen is the sugar chain antigen of bacteria or virus (claim 9 of 17/426,561).

Claims 1, 3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 7 of copending Application No. 17/426,563 in view of Nizet et al. (US20140294930A1) and Merck Millipore (Rapid Lateral Flow Test Strips Considerations for Product Development; 2013).
Regarding claim 1, 17/426,563 teaches an immunochromatographic test piece for extracting and measuring a sugar chain antigen in a specimen, the immunochromatographic test piece comprising: a sample pad to which a specimen mixed with nitrite or an acid solution is added; a label region comprising a labeled antibody obtained by labeling an antibody against the sugar chain antigen; and a detection region on which the antibody against the sugar chain antigen is immobilized, wherein an antibody-sugar chain antigen-labeled antibody complex is formed in the detection region to measure the sugar chain antigen, and wherein the immunochromatographic test piece has a region impregnated with a neutralizing reagent upstream of the label region, and further has, upstream of the region impregnated with the neutralizing reagent, a region impregnated with a solid acid reagent when the specimen mixed with the nitrite is used, or a region impregnated with nitrite when the specimen mixed with the acid solution is used (see claim 1 of 17/426,563).
17/426,563 differs from the instant claims in that it does not teach a sugar chain antigen of microorganisms belongs to genus Streptococcus and the test piece wherein a material for the region impregnated with the neutralizing reagent is a filter or a glass filter having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, and 
owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed.
Nizet teaches the invention provides compositions such as diagnostic tests, assays, immunoassays and test strips, and methods, for detecting or diagnosing the presence of a Streptococcal infection (Abstract). Nizet teaches that Streptococcus contains sugar side chains (Par. 181). Therefore, Nizet teaches using test strips to detect Streptococcus which contains sugar side chain.
Merck Millipore teaches throughout the brochure Considerations for Product Development of Rapid Lateral Flow Test Strips. In detail, Merck Millipore teaches various pad materials for the test strips such as cellulose material and glass fiber filters (Page 15). Merck Millipore teaches glass fibers have good hold-up volumes and low nonspecific binding; and cellulose filters have large bed volumes and very low nonspecific binding (> 25 µl/cm2 or >50 µl/cm2) (Page 17, left column, 1st para. and Page 19, table 4). Therefore, pad material made of cellulose filters/glass fibers has the properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable. 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed”. See MPEP 2114 and 2115.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sugar light chain antigen of Shida, to include a sugar chain antigen of microorganisms belongs to genus Streptococcus, as taught by Nizet, for the purpose of expanding the application range of the test device, since Shida teaches using the test device to test bacteria and Nizet teaches using test strip to test Streptococcus which is a bacteria.
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the cellulose filter/glass fiber’s properties of being highly absorbable, being highly water-retainable, and being low releasable as taught by Merck Millipore, into the test piece of 17/426,563 in view of Nizet, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because 17/426,563 teaches the immunochromatography method controls a speed or a direction of development of the specimen on the immunochromatographic test strip and controls treatments of the acid, the nitrite and the neutralizing reagent to detect sugar chain antigens in specimens. (claim 7 of 17/426,561).
One of skill in the art would have a reasonable expectation of success in combining Shida with Nizet because both are directed to test strips to detect bacteria. One of skill in the art would have a reasonable expectation of success in combining 17/426,563 in view of Nizet with Merck Millipore because both are directed to a device using cellulose as a material for absorbent pad.

Regarding claim 3, 17/426,563 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein the woven fabric absorbs water in an amount of 10 to 100 µl/cm2 per cm/m2 (Merck Millipore, Page 17, left column, 1st paragraph: Cellulose filters have large bed volumes (>25 µl/cm2)), has a water absorption speed of 1.0 to 5.0 µl/sec (Merck Millipore, Page 6, Table 2: exemplary capillary flow times, using Table 2, the flow rate can be calculated from the table, for example, for HF180, for a 4cm × 1cm × 0.1cm membrane, the absorption speed will be 4*1*0.1*1000/180=2.2 µl/sec), retains water in an amount of 10 to 100 µl/cm2 after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for 5 minutes (Merck Millipore, Page 6, Table 2 and Page 17, left column, 1st paragraph: cellulose filters have large bed volumes (>25 µl/cm2), according to Table 2, if a fragment of 1 cm/m2 is allowed to come in a wet state into contact with the detection region and left standing for over 180 seconds (for example HF180), there will be >25 µl/cm2 water retained), and has a liquid spread area of 20 mm2 or smaller after a fragment of 1 cm/m2 is allowed to come in a wet state into contact with a membrane and left standing for 5 minutes (Merck Millipore, Page 12, Fig. 9:  calculation of band width as a function of dispense rate; therefore, a liquid spread area can be calculated from Fig.9; for example, with liquid band of 1 mm on a 20 mm pad, the liquid spread area would be 20 mm2). It would have been obvious to use the method of estimate the liquid flow properties as taught by Merck Millipore in the test piece of 17/426,563 because these method is known in the art as indicated by Merck Millipore. 
Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I). 
Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim regarding the water absorption amount, water absorption speed and liquid spread area are for any particular purpose or solve any stated problem, and the prior art teaches that water absorption feature to be optimized may be varied because different absorbent membranes having different size and properties. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in art of the absorbent membrane.
Regarding claim 5, 17/426,563 in view of Nizet and Merck Millipore teaches the immunochromatographic test piece wherein owing to the high water-absorbable property and the high water- retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case (as described in detail above in instant claim 1). 
It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore, as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “so that a non-specific reaction is suppressed in a negative case, and color development of a line is prevented at or after the time of judgment in a positive case”.
Regarding claim 6, 17/426,563 teaches the region impregnated with the nitrite is present in a most upstream sample pad on the immunochromatographic test piece (claim 1 of 17/426,563: the immunochromatographic test strip has a region impregnated with a neutralizing reagent upstream of the label region, and further has, upstream of the region impregnated with the neutralizing reagent, a region impregnated with the nitrite when the specimen mixed with the acid solution is used); 
Regarding claim 7, 17/426,563 teaches the immunochromatographic test piece wherein the solid acid reagent is selected from the group consisting of malonic acid, malic acid, maleic acid, citric acid, and tartaric acid (claim 3 of 17/426,561).  
Regarding claim 8, 17/426,563 teaches the immunochromatographic test piece wherein the neutralizing reagent is tris(hydroxymethyl)aminomethane or sodium hydroxide (claim 4 of 17/426,563).
Regarding claim 9, 17/426,563 teaches the immunochromatographic test piece wherein the sugar chain antigen is the sugar chain antigen of bacteria or virus (claim 5 of 17/426,563).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments filed on 09/13/2022 have been fully considered. 
Applicant argued that Shida does not teach or suggest newly amended limitation “measuring sugar chain antigens of microorganisms belonging to the genus Streptococcus”.
This argument is found persuasive. However, a new ground(s) of rejection is made in view of Shida, Nizet and Merck Millipore. In brief, Nizet teaches using test strips to detect Streptococcus, therefore it would be obvious to use the test device of Shida to test Streptococcus as outlined in detail above.

Applicant argued that Shida and Merck Millipore fails to teach a material for the region impregnated with the neutralizing reagent is a filter or a glass filter having three properties of being highly absorbable, being highly water- retainable, and being low releasable or continuously releasable.
These arguments are found not persuasive. As stared in the non-final rejection, Shida teaches in Par. 65 that examples of a member constituting a functional site to be provided on the solid-phase support in advance include, but are not limited to…glass fiber, … cellulose, and artificial polymers composed of mixtures of the above fibers. Therefore, Shida teaches the same materials as the claimed material. Merck Millipore teaches glass fibers have good hold-up volumes and low nonspecific binding; and cellulose filters have large bed volumes and very low nonspecific binding (Page 17, left column, 1st para. and Page 19, table 4). Therefore, Shida in view of Merck Millipore teaches that pad material made of cellulose filters/glass fibers has the properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable.
It is noted that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the test piece contains the material for the region impregnated with the neutralizing reagent having three properties of being highly absorbable, being highly water-retainable, and being low releasable or continuously releasable, it satisfies the limitation “owing to the high water-absorbable property and the high water-retainable property of the region impregnated with the neutralizing reagent, the acid solution containing the sugar chain antigen is neutralized, and owing to the low releasable property or the sustained releasable property of the region impregnated with the neutralizing reagent, a remaining acid solution is prevented from arriving at the detection region, or a neutralized test solution is continuously developed to the detection region, so that a non-specific reaction is suppressed”. See MPEP 2114 and 2115.
Since the claim does not specify the filter material being nitrocellulose and nitrocellulose/ cellulose acetate blends, the arguments regarding detergents or surfactants to be added to nitrocellulose and nitrocellulose/ cellulose acetate blends are moot since Merck Millipore still teaches glass fibers have good hold-up volumes and low nonspecific binding; and cellulose filters have large bed volumes and very low nonspecific binding (>50 µl/cm2) (Page 19, table 4, Page 17, left column, 1st para.), therefore reads on the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1677